UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6557



WARREN KUZON,      a/k/a   James   Brown,   a/k/a
Shortman,

                                               Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                                Defendant - Appellee.



                             No. 07-6633



WARREN KUZON,      a/k/a   James   Brown,   a/k/a
Shortman,

                                               Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                                Defendant - Appellee.


Appeals from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:00-cr-00765-PMD-1; 2:04-cv-01587-PMD)


Submitted:   September 11, 2007         Decided:    September 14, 2007
Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Warren Kuzon, Appellant Pro Se. Carlton R. Bourne, Jr., Assistant
United States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          In these consolidated appeals, Warren Kuzon seeks to

appeal the district court’s orders denying relief on his 28 U.S.C.

§ 2255 (2000) motion and subsequent Fed. R. Civ. P. 60(b) motion.

To the extent Kuzon seeks to appeal the district court’s order

denying relief on his § 2255 motion, we dismiss the appeal for lack

of jurisdiction because the notice of appeal was not timely filed

and Kuzon failed to timely obtain a reopening of the appeal period.

See Browder v. Dir., Dep’t of Corr., 434 U.S. 257, 264 (1978); Fed.

R. App. P. 4(a)(1)(B), (a)(6).

          The order denying Kuzon’s Rule 60(b) motion is not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”       28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.   See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Reid v.

Angelone, 369 F.3d 363, 371 (4th Cir. 2004); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).     We have independently reviewed the

record and conclude that Kuzon has not made the requisite showing.




                                 - 3 -
Accordingly, we deny a certificate of appealability and dismiss the

appeal.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         DISMISSED




                              - 4 -